DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 June 2020 and 09 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 is a storage medium claim which depends from a device claim 13.  The Examiner is interpreting claim 18 to depend from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180336350) in view of Chepak, JR. et al. (herein after Chepak)(US 20200004855), and further in view of Wotring (“Host Integrity Monitoring: Best Practices for Deployment”, Broadcom website, 2004).
As per claims 1, 8, and 15, Lin et al. discloses a device, medium, and method for detecting computer virus comprising: obtaining a first list of files stored in a computing device, wherein the first list comprises a number of storage paths of the files stored in the computing device and a file name of each file corresponding to each storage path (see paragraphs [0025] and [0035] the baseline list); 
calculating a hash value of the file name corresponding to each storage path in the first list, generating an original status list according to the hash value and the storage path, and writing the original status list to storage (see paragraphs [0025] and [0035] the file integrity baseline list including the hashes and the file paths); 
obtaining a second list of the files stored in the computing device after the computing device is connected to a network, wherein the second list comprises a number of storage paths of the files stored in the computing device and a file name of the file corresponding to each storage path; calculating a hash value of the file name corresponding to each storage path in the second list, and generating a working status list according to the hash value and the storage path; obtaining the original status list from the storage, and comparing the hash value related to each storage path in the original status list with the hash value related to the corresponding storage path in the working status list to determine 
determining that the files stored in the storage path being infected by computer virus when the hash value corresponding to the storage path in the original status is not equal to the hash value corresponding to that storage path in the working status (see paragraphs [0029] and [0040]-[0041]).
The Lin et al. system fails to explicitly disclose the original status list is stored to and retrieved from a blockchain network.
However, Chepak teaches the calculation of hash values including a file name to create an original status list which is written to a blockchain network (see paragraphs [0125]-[0128]) and  calculating a hash value of the file name corresponding to each storage path in the second list, and generating a working status list according to the hash value and the storage path; obtaining the original status list from the blockchain network, and comparing the hash value related to each storage path in the original status list with the hash value related to the corresponding storage path in the working status list to determine whether the hash values are equal (see paragraphs [0131]-[0134]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the file verification method of Chepak in the Lin et al. system.
Motivation to do so would have been to store the data in a way that is resistant to modification of the data (see Chepak et al. paragraph [0056]).
While the modified Lin et al. and Chepak system disclose generating a list of files at a first time to detect unwanted changes, there lacks an explicit recitation that the list is generated before the computing device is connected to a network.
However, Wotring teaches creating a trusted baseline before the computer is deployed on a network (see page 4 in the section titled “4. Baseline integrity”: “Ideally, a host integrity monitoring agent is installed on a host before it is ever deployed or placed onto a network”).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure the computing device is in a trusted state.
As per claims 2, 9, and 16, the modified Lin et al., Chepak, and Wotring system discloses the monitoring of various types of files, but fails to explicitly disclose the files at applications and system files.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to monitor installed applications and system files in the modified Lin et al., Chepak, and Wotring system in order to ensure the integrity of commonly and well-known files used in computing devices.
As per claims 3, 10, and 17, the modified Lin et al., Chepak, and Wotring system discloses the file names and the storage paths of the files stored in the computing device are obtained through a CMD command or by executing a preset script written in a programming language (see Lin et al. paragraph [0025] and Chepak paragraphs [0093] and [0148]).
As per claims 4, 11, and 18, the modified Lin et al., Chepak, and Wotring system discloses a method for calculating the hash value of the file name corresponding to each storage path comprises: obtaining the file name and the storage path of all files in the first list; and calculating the hash value of the file name corresponding to each storage path in the first list by using an algorithm (see Chepak paragraph [0125]).
As per claims 5 and 12, the modified Lin et al., Chepak, and Wotring system discloses the algorithm is SHA256 (see Chepak paragraphs [0099]-[0100]), but fails to explicitly disclose the algorithm is selected from a group consisting of: SHA224, SHA256, SHA384, SHA512, SHA 1, SHA2 or MD5.  However, Official Notice is taken that a time before the effective filing date of the invention, it would have been obvious to substitute the remaining algorithms in places of the hash algorithms of the modified Lin et al., Chepak, and Wotring system with the predictable result of implementing a common and well-known hash algorithm.
As per claims 6, 13, and 19, the modified Lin et al., Chepak, and Wotring system discloses obtaining a storage path and the hash value corresponding to the storage path in the original status list; searching in the working status list to find a storage path the same as the storage path in the original status list; and comparing the hash values in the original status list and the working status list corresponding the same storage path (see Lin et al. paragraphs [0026] and [0036]-[0037] and Chepak paragraphs [0131]-[0134] where the hashes and paths must be searched/found in order to perform verification).
As per claims 7, 14, and 20, the modified Lin et al., Chepak, and Wotring system discloses generating a prompt message according to the storage path which is determined as being infected by computer virus, to prompt the user to remove the computer virus in the storage path (see Lin et al. paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to verifying the integrity of files on a computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419